DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ariga et al. (US 2014/0295210 – cited by applicant).
Considering claim 1, Ariga teaches a hot rolled steel sheet with a tensile strength of 780 MPa or more (Paragraph 1) and is considered “high-strength” in accordance with applicant’s definition in Paragraph 14 of the originally filed specification.  The steel sheet may have a plating layer thereon (Paragraph 57) (i.e. coated) and comprises by mass C: 0.03-0.07%, Si: 0.3% or less, Mn: 0.5-2.0%, Ti: 0.07-0.11%, 1% or less of B, P: 0.025% or less, S: 0.005% or less, Al: 0.1% or less, and N: 0.0060% or less (Paragraphs 12 and 15).  The sheet has an area ratio of a ferrite phase being 95% or more and fine carbides containing Ti and V with an average particle size of less than 10 nm with a volume fraction 0.0020 or more (Paragraph 31).  
While not teaching a singular example of the instantly claimed high-strength hot-rolled coated steel sheet, this would have been obvious to one of ordinary skill in the art as this is considered a conventionally known steel sheet of conventionally known composition, microstructure, and coating conventionally known to be used in automobiles, etc. and one would have had a reasonable expectation of success.  Further, the composition, ferrite ratio, and carbide volume ratio overlap those which are claimed and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP 2144.05.
Considering claim 2, Ariga teaches where the steel contains V in a mass of 0.08-0.15% (Paragraphs 51-52).  See MPEP 2144.05.
Considering claims 3-4, Ariga teaches where the steel contains optionally 1% by mass or less of Mg (Paragraph 56) and is silent regarding the inclusion of presence of Ca, REM, and oxygen and therefore is considered absent these materials.  The disclosed 1% or less of Mg overlaps the materials which are claimed as well as the inequality relationship (1).  See MPEP 2144.05.  It is further noted that as of the writing of this Office action no objective evidence demonstrating a criticality to the claimed composition of inequality relationship has been presented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ariga et al. (US 2013/0133790, US 2013/0186523, and US 2014/0305550) teach similar steel sheets and compositions as that which is claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105.  The examiner can normally be reached on M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784